268 S.W.3d 486 (2008)
Cheyenne SMITH, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68815.
Missouri Court of Appeals, Western District.
November 12, 2008.
S. Kathleen Webber, Esq., Kansas City, MO., for appellant.
Shaun Mackelprang, Esq. and Jayne T. Woods, Esq., Jefferson City, MO., for respondent.
Before JOSEPH ELLIS, P.J., RONALD HOLLIGER and JOSEPH DANDURAND, JJ.

ORDER
PER CURIAM.
Cheyenne Smith appeals the judgment of the trial court denying his Supreme Court Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).